PER CURIAM: *
Appealing the judgment in a criminal case, David Ponce-Guzman raises an argument that is foreclosed by United States v. Torres-Jaime, 821 F.3d 577 (5th Cir. 2016), petition for cert. filed (Sept. 1, 2016) (No. 16-5853). In Torres-Jaime, we held that a Georgia conviction for aggravated assault qualifies as a crime of violence under U.S.S.G § 2L1.2 (2014). Torres-Jaime, 821 F.3d at 580-85. Accordingly, the motion for summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.